DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-8 are objected to because of the following informalities:  
Claim 3, line 1 recites “hash ring” although a hash ring had not been previously recited.  If this instance of “hash ring” is meant to be the first instance of its use, please include –a—before the phrase.  Otherwise, include –said—before the phrase and amend the parent claim to recite a hash ring.
Claim 5, line 3: It is unclear what “lay by lay” means.  The Examiner interprets this to mean layer by layer.
Claim 8, line 9: replace “.” with –a--.
Claims 4, 6, and 7 are objected to as being dependent upon an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kan (US# 2012/0159102).
Regarding claim 1, Kan teaches a method of distributed data redundancy storage using consistent hashing, comprising:
a node creating step: establishing a logical topology for each storage node in a distributed storage system (hash ring) [0072, components in distributed storage system], and determining a position of each node in a storage node sequence corresponding to each hash subspace (group) by using consistent hashing [para 0082 (A); position found using routing into and hashing function];
a data writing step: determining a number of data copies (replicas) and each piece of stored data according to a redundant storage policy of pre-stored (non-replica)data [0036,0042,0022; number of replicas created per original data according to parameters; keys also used to designate numbers of primary data] ; and
storing each piece of stored data in a different storage node according to storage rules [0042, 0046; storage based on grouping and rules; see also 0022].

Regarding claim 2, Kan teaches wherein the step of determining the number of data copies and each piece of stored data according to the redundant storage policy of pre-stored data comprises:
the number of data copies being a preset number of replicas (number of replicas dictated by group, 0036], and each piece of stored data being pre-stored data (non-replica) or a replica thereof when adopting multiple repetitions for the redundant storage policy [data stored to two nodes, 0022]; and
.


Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang teaches hash rings with pre-defined hash tables.  Breslow teaches using hashes to locate next nodes in a sequence.  Karger teaches the relationship between node location and server location mathematically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133